DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:
Claim 4: “correspond to positions” should read --corresponds to positions--
Claim 5: “correspond to one position” should read --corresponds to one position--.
Claim 5: “marked with in” should read --marked within--
Claim 5: “a predetermination point” should read --a predetermined point--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the needle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-15, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2017/0120072 (Van de Wardt et al.).
Regarding claim 1, Van de Wardt et al. teaches brachytherapy system for supporting application of radiation to a body region of a patient body (abstract), the system being configured to cooperate with an applicator (Figure 1, treatment applicator, 9) configured for fixating at least one radiation source in the body region ([0032]) and the system comprising: an ultrasound device (Figure 1, imaging device, 7) configured for acquiring a three-dimensional image of the body region including the applicator (9) ([0031]; [0036]; [0057]), and an image generation unit (Figure 1, modules, 15a-c) comprising a pre-stored three-dimensional model of the applicator (9) and being configured to obtain position information relating the applicator (9) on the basis of the 
Regarding claim 2, Van de Wardt et al. teaches the position information corresponds to positions of predetermined landmark points of the applicator (9) marked within the three-dimensional image of the body region ([0050]; [0052]; [0070]).
Regarding claim 3, Van de Wardt et al. teaches the three-dimensional model of the applicator (9) comprises anchor points corresponding to the landmark points of the applicator and wherein the image generation unit (19) is configured to align the three-dimensional image of the body region and the model of the applicator (9) such that said corresponding anchor points of the model of the applicator (9) are arranged at the positions of the corresponding landmark points of the applicator marked in the image of the body region ([0050]-[0053]; ultrasound image is three-dimensional data set, [0057] and [0066]; model projected in CT image data set aligned with ultrasound image data set by matching feature points of applicator model in each image set, [0069]-[0070]).
claim 5, Van de Wardt et al. teaches the position information corresponds to one position of a predetermined point of the applicator (9) marked within the image of the body region and a further point of the applicator (9) marked within the image of the body region, the predetermined point of the applicator (9) corresponding to a predetermined point of the model of the applicator (9) ([0050]-[0052]; [0069]-[0070]).
Regarding claim 6, Van de Wardt et al. teaches the image generation unit (19) is configured to determine an orientation of the applicator (9) within the image from the marked predetermined landmark points of the applicator (9) marked in the image of the body region, and wherein the image generation unit (19) is configured to align the image of the body region and the model of the applicator (9) such that said marked predetermined landmark points of the applicator (9) in the image of the body region and corresponding anchor points of the model are arranged at the same position and that an orientation vector of the model is aligned with the determined orientation ([0050]-[0053]; model projected in CT image data set aligned with ultrasound image data set by matching feature points of applicator model in each image set, [0069]-[0070]).
Regarding claim 7, Van de Wardt et al. teaches a display device (Figure 1, display device, 17) for displaying the three-dimensional image of the body region to a user and an input device configured to receive user inputs for marking the predetermined landmark points of the applicator (9) within the displayed image (user marks feature points for alignment, [0071]).
Regarding claim 8, Van de Wardt et al. teaches the applicator comprises a plurality of components and the image generation unit (19) is configured to align each 
Regarding claim 9, Van de Wardt et al. teaches a display unit (Figure 1, display device, 17) for displaying the model of the applicator (9) overlaid on the image of the body region to a user, wherein the image generation unit (19) is further configured to move and rotate the model of the applicator relative to the image of the body region in response to input commands provided by the user ([0069]-[0071]).
Regarding claim 10, Van de Wardt et al. teaches a visualization unit configured to generate the three-dimensional image of the body region by stitching together plural three-dimensional images acquired using the ultrasound device (7) ([0038]; modules, [0045]-[0047]; [0057]).
Regarding claim 11, Van de Wardt et al. teaches a dose engine unit (Figure 1, treatment planning module, 15d) configured to calculate a radiation dose to be applied to the body region on the basis of the relative position of the model of the applicator and the image of the body region (plan generated based on combined image of applicator model and body region image, [0054]; [0075]; [0077]).
Regarding claim 12, Van de Wardt et al. teaches a method for operating a brachytherapy system for supporting the application of radiation to a body region of a patient body, [0080], the brachytherapy system cooperating with an applicator (Figure 1, treatment applicator, 9) configured for fixating at least one radiation source in the body region ([0032]; [0081]-[0082]), and comprising an ultrasound imaging device (Figure 1, imaging device, 7) configured for acquiring a three-dimensional ultrasound image of the body region including the applicator (9) ([0031]; [0036]; [0057]; [0082]; [0086]), the 
Regarding claim 13, Van de Wardt et al. teaches a non-transitory computer-readable medium carrying a computer program which when run on at least one processor causes the at least one processor to carry out the method as defined in claim 12 ([0010]; [0045]; see discussion for claim 12).
Regarding claim 14, Van de Wardt et al. teaches the applicator (9) includes a set of landmark points, wherein only a subset of which are visible in the ultrasound image, the needle includes a plurality of anchor points, each anchor point corresponding to one of the anchor points, and aligning the model with the ultrasound image includes translating and rotating the model such that at least a portion of the landmark points visible in the image are overlaid by corresponding anchor points (3D ultrasound image data set presented “on each view” for user to identify and match corresponding feature points of treatment applicator between CT and ultrasound image data sets, [0052], [0069]-[0071], [0073]).
claim 15, Van de Wardt et al. teaches a brachytherapy system for supporting application of radiation to a body region of a patient body (abstract), the system being configured to cooperate with an applicator (Figure 1, treatment applicator, 9) configured for affixing at least one radiation source in the body region ([0032]), the system comprising: 
an ultrasonic imager (Figure 1, imaging device, 7) configured for acquiring a three-dimensional ultrasound image of the body region, the three-dimensional ultrasound image including an image of the applicator (9) ([0031]; [0036]; [0057]), wherein the applicator (9) includes a plurality of landmark points, only a subset of the landmark points being visible in the ultrasound image (3D ultrasound image data set presented “on each view” for user to identify and match corresponding feature points of treatment applicator between CT and ultrasound image data sets, [0050], [0052], [0069]-[0071], [0073]), 
a computer memory (Figure 1, memory, 15) configured to store a three-dimensional model of the applicator (9), wherein the three-dimensional model includes a plurality of anchor points, wherein each of the landmark points corresponds to one of the anchor points ([0045]-[0046]; “model” construed as graphical representation of treatment applicator selected from stored list for projection in image, [0065], [0069], [0071]), and 
one or more computer processors (Figure 1, processor, 16) ([0045]-[0046]) configured to: 
align the three-dimensional ultrasound image of the body region and the three-dimensional model of the applicator on the basis of the subset of visible landmark points 
Regarding claim 17, Van de Wardt et al. teaches only a subset of the landmark points are visible in the three-dimensional image and wherein the three-dimensional model of the applicator includes anchor points, each landmark point corresponding to one of the anchor points and further including: a display (Figure 1, display device, 17) configured to display the three-dimensional image with the three-dimensional model overlaid thereon, wherein the anchor points which correspond to the visible landmark points are overlaid on the corresponding visible landmark points (3D ultrasound image data set presented “on each view” for user to identify and match corresponding feature points of treatment applicator model projected between CT and ultrasound image data sets, [0050], [0052], [0069]-[0071], [0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0120072 (Van de Wardt et al.) in view of U.S. Patent Application Publication No. 2016/0038247 (Bharawaj et al.).
Regarding claim 16, Van de Wardt et al. teaches all the limitations of claim 15. Van de Wardt et al. teaches the three-dimensional model is superimposed on the three-dimensional ultrasound image (see discussion for claim 15), but does not teach the three-dimensional model includes a surface mesh.
However, Bharawaj et al. teaches a brachytherapy treatment planning system (abstract), comprising: a three-dimensional model in an image including a surface mesh [0109]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the three-dimensional model of Van de Wardt et al. to include a surface mesh that is superimposed on the three-dimensional ultrasound image in light of the teaching of Bharawaj et al., because Bharawaj et al. teaches applying surface rendering to a 3D element in a radiotherapy treatment planning image to generate a surface mesh produces a 3D element with improved “shine and smoothness” to assist the practitioner in better identifying features of the 3D image to improve treatment planning ([0109]).
Response to Arguments
Applicant's arguments filed 24 September 2020 have been fully considered but they are not persuasive.
Applicant contends Van de Wardt et al. does not teach the brachytherapy system and method as claimed. Particularly, applicant contends Van de Wardt et al. does not teach obtaining the position of the applicator based on the ultrasound image, but rather 
Van de Wardt et al. does teach determining the position of the applicator by the optical or RF tracking system, a mechanical connection between the applicator and ultrasound device and tracking the position of the ultrasound transducer, and locating the applicator in the CT image data set ([0034]-[0038]; [0058]-[0063]). Van de Wardt additionally teaches the ultrasound image data set is analyzed to determine the boundaries and location of the treatment applicator in the ultrasound images ([0047], [0050]; see discussion for claim 1 above). Therefore, the reference teaches the position of the applicator is determined by a number of methods in conjunction, one of which being analysis of the ultrasound image data. Accordingly, Van de Wardt et al. teaches obtaining position information relating to the applicator based on the three-dimensional ultrasound image data. 
Applicant asserts Van de Wardt et al. does not meet the limitations of claim 15 as the reference teaches use of a tracking system mechanically linked to the applicator and ultrasound device, and a CT image and the applicator to determine the position of the applicator rather than aligning the ultrasound image and the model based on model anchor points and landmark points of the applicator visible in the ultrasound image (arguments, pages 11-12). The examiner does not find this argument to be persuasive. Van de Wardt et al. teaches the “model” (graphical representation of the applicator) that is projected onto the CT image data is aligned with the “model” projected onto the .
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No prior art of record teach and/or fairly suggest the brachytherapy system of claim 4, wherein the three-dimensional applicator model comprises a set of predefined anchor points, and the position information relating to the applicator determined based on the ultrasound image corresponds to positions of a subset of the predefined anchor points of the model, within the context of the remainder of claim 4 and parent claims 1 and 2. 
The closest prior art of record, Van de Wardt et al. (cited above), teaches the “model” (graphical representation of the applicator) that is projected onto the CT image data is aligned with the “model” projected onto the location of the applicator in the ultrasound image data set by aligning selected feature points of each model in each image set ([0069]-[0071]). Van de Wardt et al. teaches position information related to the applicator, including the location and boundaries of the treatment applicator, are .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE R DORNA whose telephone number is (571)270-7483.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARRIE R DORNA/Primary Examiner, Art Unit 3791